This case comes to us upon a certificate of dissent.
The suit was brought by the appellee against one Pierson, as constable, and the appellant, as plaintiff in execution, to enjoin the sale of a certain lot in the town of Bowie, upon the ground that it was a part of his homestead and therefore exempt from forced sale.
The case was tried without a jury and the trial judge found the following facts:
"As to matters of fact, I find that the defendant Anderson in the Justice Court of Tarrant County recovered judgment against the plaintiff, and that the execution sought to be enjoined was issued upon said judgment and levied upon the premises in controversy as the property of plaintiff, as alleged in the plaintiff's petition.
"I also find that plaintiff is, and was at the time of such levy, a married man, the head of a family consisting of himself, his wife, and three children; that with his family he has continuously resided in Bowie, Montague County, Texas, on lot 8, block 48, of Stalling's addition to Bowie, which is 70 x 140 feet, owned by him for many years last past. The premises in controversy are also situated within the corporate limits of said city of Bowie, from 800 to 1000 yards from the lot on which *Page 288 
plaintiff resides. He purchased the premises in controversy in January, 1895, intending, when he got able to do so, to build upon it and move onto it with his family, and very soon after his purchase inclosed the same with a fence and planted a portion thereof in fruit trees, and grape and blackberry vines, and the next season planted the greater portion of the remainder in such trees and vines. That during the year 1895 and for each year since, including the present year, he has cultivated said premises in garden vegetables exclusively for the use of himself and his family, carying the vegetables and fruits raised thereon to the place of his residence to be eaten by his family. He has never sold any of the products raised on such premises, and no part of said premises has been used, since plaintiff purchased the same, for raising products for market, but solely for the table use of plaintiff and family, and no part of said premises has been rented out to any person. That since acquiring said premises plaintiff has not used any other piece of ground as a garden, and on said lot 8 where he resides he has no garden and no room for any.
"The premises in controversy consist of about two acres of ground, worth about $150, and these premises together with said lot 8 on which plaintiff resides, are worth and have always been worth less than $5000."
Upon the facts so found, the court held the lot in controversy exempt and gave judgment for the plaintiff.
The Court of Civil Appeals adopted the findings of the court below and affirmed its judgment, — one of the judges dissenting. The question whether, under the Constitution and laws of our State, the lot in controversy is to be deemed a part of appellee's homestead and therefore not subject to be sold under execution, is ably and exhaustively discussed both in the opinion of the court and in that of the dissenting judge. We therefore deem it sufficient to say that we concur in the view of the majority and are of opinion that the point of dissent was correctly decided by the court. Accordingly, our opinion will be so certified.
Affirmed. *Page 289